DIRECT DIAL: 212.451.2250 EMAIL: AFREEDMAN@OLSHANLAW.COM May 5, 2011 BY EDGAR David L. Orlic Special Counsel United States Securities and Exchange Commission Office of Mergers and Acquisitions treet, N.E. Washington, D.C. 20549 Re: McCormick & Schmick’s Seafood Restaurants, Inc. Revised Preliminary Proxy Statement on Schedule 14A Filed on May 2, 2011 by Landry’s Restaurants, Inc., LSRI Holdings, Inc. and Tilman J. Fertitta File No. 000-50845 Dear Mr. Orlic: We are writing to you on behalf of our client, Landry’s Restaurants, Inc. (“Landry’s”), to advise you that Landry’s has terminated its proxy solicitation in connection with the 2011 Annual Meeting of Stockholders of McCormick & Schmick’s Seafood Restaurants, Inc. (“MSSR”). The Staff is invited to contact the undersigned with any comments or questions it may have. Very truly yours, /s/ Andrew Freedman, Esq. Andrew Freedman, Esq.
